Citation Nr: 0001057	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from June 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied a rating in excess of 70 percent 
for PTSD and denied entitlement to TDIU.  In a letter dated 
October 19, 1999, the Board informed the appellant that the 
substantive appeal received in August 1997 did not allege 
specific errors of law or fact with respect to the issues of 
entitlement to a rating in excess of 70 percent for PTSD or 
entitlement to TDIU.  The Board informed the appellant that 
pursuant to 38 C.F.R. § 20.203 he was given 60 days from the 
date of the letter to present a written argument or to 
request a hearing to present oral arguments in support of his 
appeal of those issues.  The veteran's representative 
responded by letter requesting a hearing on this matter and 
that the file be returned to the RO.


REMAND

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should schedule the appellant for 
a hearing before a Member of the Board at 
the RO.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












